RESOLUCIÓN
Se enmienda la Resolución EM-2004-2 del Tribunal Supremo de 24 de febrero de 2004, a los efectos de sustituir al Ledo. Carlos Mondríguez Torres por el Ledo. Julio Fonta-net Maldonado, actual Presidente del Ilustre Colegio de Abogados de Puerto Rico. El Tribunal le agradece al licen-ciado Mondríguez sus aportaciones y colaboración en los trabajos de la Comisión de Acceso a la Justicia.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo